DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/8/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 9-10Dickmander (US 5,796,259) in view of Hao (US 2019/0331722).
For claim 1, Dickmander teaches a system (Figures 1-3) for calculating a present load direction of an electrical waveform on a transmission line of an electric power distribution system (Abstract), the system comprising: 
sensing circuitry (voltage sampler, current sampler, Abstract) configured to sense a first parameter (voltage) and a second parameter (current) of the electrical waveform on the transmission line of the electric power distribution system (Abstract and col. 2, lines 47-50); and 
processing circuitry (Figure 3, col. 3, lines 59-65) configured to determine the present load direction (downstream, Figure 3) of the electrical waveform using a first method (output of 72, Abstract, Figure 3 and col. 4 lines 26-61) based at least in part on the first parameter in response to detecting that the sensing circuitry is experiencing a first environmental condition (as indicated by whether the polarity of the voltage sample from the prior cycle is the same as the polarity of the difference between the present current sample and the prior current sample, col. 4 lines 27-41) and determine the present load direction of the electrical waveform using a second method (output of 88) based at least in part on the second parameter and not the first parameter in response to detecting that the sensing circuitry is experiencing a second environmental condition (as indicated by the current exceeding 4000A, col. 4 lines 42-61). 
Dickmander fails to distinctly disclose:
determine the present load direction of the electrical waveform using a first method based at least in part on the first parameter in response to detecting that the sensing circuitry is experiencing a first environmental condition; and
determine the present load direction of the electrical waveform using a second method based at least in part on the second parameter and not the first parameter in response to detecting that the sensing circuitry is experiencing a second environmental condition.
However, Hao teaches in [0018] that “in some cases, an event 130 may occur causing power to not reach the loads in the desired state. For instance, overhead lines may be subject to various environmental conditions, such as wind, falling trees, lightening, or animals that may cause an event between the utility and/or the loads.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Dickmander’s fault detection to detect faults caused by environmental conditions since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Hao.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those 
For claim 2, Dickmander as modified by Hao further teaches:
the first parameter comprises a voltage measurement of a voltage component of the electrical waveform and the second parameter comprises a current measurement of a current component of the electrical waveform (as understood by the rejection of claim 1).
For claim 3, Dickmander as modified by Hao further teaches:
the first method comprises using both the first parameter and the second parameter (as understood by examination of Figure 3) and wherein the second method comprises using the second parameter but not the first parameter (as understood by examination of Figure 3).
For claim 4, Dickmander as modified by Hao further teaches:
the voltage measurement comprises a voltage period (44, Figure 3), wherein the processing circuitry is configured to identify whether the sensing circuitry is experiencing the first environmental condition or whether the sensing circuitry is experiencing the second environmental condition based at least in part on the voltage period (as understood by Figure 3 and col. 4 lines 26-61).
For claim 5
the first method is based at least in part on the first parameter and the second parameter (as understood by Figure 3 and col. 4 lines 26-61).
For claim 7, Dickmander as modified by Hao as defined above teaches the limitations of claim 1 but fail to teach the limitations of claim 7.
However, Dickmander teaches Figure 3 may be implemented via software running on a computer (col. 3, lines 59-65).  It is noted that a computer inherently requires memory to operate.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a computer comprising memory and a processor to implement the combination of Dickmander and Hao as defined above since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Dickmander.
Therefore, Dickmander as modified by Hao teaches:
a record of historical load direction (25ms delay and 0.5ms delays of Dickmander’s Figure 3, the values of which are recorded in memory as explained above); and
instructions that, when executed by the processing circuitry, cause the processing circuitry to determine the present load direction based at least in part on the stored historical load direction (as understood by examination of Figure 3).
For claim 9, Dickmander as modified by Hao as defined above teaches the limitations of claim 1 but fails to teach an OMS or SCADA system as claimed.
However, Hao further teaches in [0029] determining directionality of events on line sensors for power lines by a processor, wherein “the processor 220 may communicate, via a communication network with a central monitoring system 252, such as a supervisory control and data acquisition (SCADA) system and/or a wide area control and situational awareness (WACSA) system. The central monitoring system 252 may provide protective operations for the power transmission and distribution system.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to communicate Dickmander’s fault detection signal (output of Figure 3) to a central monitoring system such as SCADA in order to provide protective operations to a power distribution system upon reception of a fault being detected, as taught by Hao.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, in view of Hao.
For claim 10, Dickmander as modified by Hao as defined above teaches the limitations of claim 1 but fails to teach the processing circuitry is disposed in: a wireless line sensor configured to attached to the transmission line.
However, Hao further teaches in [0012] that “power lines may be overhead lines or underground lines that include one or more conductors to conduct electricity between the source and the loads. In some cases, an event, such as a fault, may occur. These events may be caused by various environmental conditions, such as wind, falling trees, or lightening, between the utility and the loads. Wireless line sensors, such as faulted circuit indicators (FCIs), may detect events on power lines and provide notifications regarding the events. For instance, FCIs may detect an overcurrent, an undercurrent, an undervoltage, an overvoltage, a loss of current, and the like, caused by the event (e.g. a fault) to detect the occurrence of the event.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to incorporate Dickmander’s processing circuitry into a wireless line sensor in order to detect faults in power lines since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Hao.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849